                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                        NO. 5:18-CV-89-FL


 DANIELLE A. CARTER,                                )
                                                    )
                      Plaintiff,                    )
                                                    )
       v.                                           )                 ORDER
                                                    )
 ASTOU THIAM Owner and AFRICAN                      )
 HAIR BRADING GALLERY,                              )
                                                    )
                       Defendants.                  )



       This matter is before the court on plaintiff’s motion to voluntarily dismiss (DE 13) and the

order and Memorandum and Recommendation (“M&R”) of United States Magistrate Judge

Kimberly A. Swank, regarding plaintiff’s motion to appoint counsel and frivolity review pursuant

to 28 U.S.C. § 1915(e)(2)(B). No objections to the M&R have been filed, and the time within which

to make any objection has expired. This matter is ripe for ruling.

       Upon careful review of the M&R and of the record generally, having found no clear error,

the court hereby ADOPTS the recommendation of the magistrate judge as its own, and, for the

reasons stated therein, plaintiff’s motion is construed as a notice of voluntary dismissal under

Federal Rule of Civil Procedure 41(a)(1) and this action is DISMISSED WITHOUT PREJUDICE.

The clerk of court is directed to close the case.

       SO ORDERED, this the 27th day of June, 2019.


                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge
